Citation Nr: 1326938	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO. 08-15 001 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from October 1959 to June 1960.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appeal was denied in an October 2011 Board Decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court issued a Memorandum Decision vacating the October 2011 Board decision and remanding the appeal to the Board for reconsideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In remanding the Veteran's appeal to the Board, the Court in particular found that the Board's consideration of whether the Veteran's work and employment history reflected substantially gainful employment was insufficient.  The Veteran reported that he was employed from 2000 to 2007 as a motorcoach driver.  Employment records from the bus company show that from April 2006 through March 2007, the Veteran earned $3,985.  This income was significantly lower than the poverty threshold for one person for either 2006 or 2007 as defined by the U.S. Department of Commerce, Bureau of the Census.  Thus, the Veteran's employment as a motorcoach driver was not substantially gainful, but marginal employment.  38 C.F.R. § 4.16(a).  

The Veteran was afforded two VA examinations, and each examiner found that the Veteran was capable of sedentary work.  However, these opinions are insufficient for the Board to determine whether the Veteran is capable of sedentary work that is substantially gainful.  Accordingly, the Board requires an opinion as to whether the Veteran is precluded from performing substantially gainful employment by his service-connected disabilities alone, but in combination, and irrespective of his age and consistent with his 9th grade education and former employment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the impact that all of his service-connected disabilities, CONSIDERED IN COMBINATION, have on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, CONSIDERED IN COMBINATION, render the Veteran unable to obtain or maintain substantially gainful employment consistent with his 9th grade education and occupational experience as a motorcoach driver, irrespective of age and any nonservice-connected disabilities.  

A rationale must be provided for the opinion and should include a discussion of not only the general type of work in which the Veteran could engage, if any, but also of whether the Veteran's service-connected disabilities would limit the number of hours per day or days per week the Veteran could work at such an occupation.   
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the Veteran will be provided a supplemental statement of the case and an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


